UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM8-KCURRENT REPORTPursuant to Section 13 or 15 (d) ofThe Securities Exchange Act of 1934Date of Report (Date of earliest event reported): January 11, 2008BJ’S RESTAURANTS, INC.(Exact name of registrant as specified in its charter) California 0-21423 33-0485615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7755 Center Avenue Suite 300 Huntington Beach, California 92647 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (714) 500-2400(Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 11, 2008, BJ’s Restaurants, Inc., a California corporation (the "Registrant"), issued a press release titled, "BJ’s Restaurants, Inc. Donates $620,000 to the Cystic Fibrosis Foundation from 2007 Fundraising Activities." The press release issued by the Registrant in connection with the announcement is attached to this report as Exhibit 99.1. The information in this Form 8-K and Exhibits attached hereto are being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. Exhibit No. Description 99.1 Press Release dated January 11, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BJ’S RESTAURANTS, INC. January 11, 2008 (Registrant) By: /s/ GERALD W. DEITCHLE Gerald W. Deitchle Chief Executive Officer, President and Director By: /s/ GREGORY S. LEVIN Gregory S. Levin Chief Financial Officer
